DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 17, 18, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabol et al (U.S. Pub #2005/0287386).
With respect to claim 1, Sabol teaches a multi-layered piezoelectric ceramic-containing structure comprising: 
- a metal substrate (Fig. 15-17, 234 and Paragraph 83); 
- a metallic adhesive layer (Paragraph 67) on a surface of the metal substrate; 
- a non-metallic thermal barrier layer (Paragraph 50) on the metallic adhesive layer; and 
- a piezoelectric ceramic layer (Fig. 15-17, 230; Paragraph 32 and 84) sandwiched between a first electrode layer (Fig. 15-17, 232) and a second electrode layer (Fig. 15-17, 236), wherein the first electrode layer is on the non-metallic thermal barrier layer.
With respect to claim 2, Sabol teaches that the piezoelectric ceramic layer is a lead-free piezoelectric ceramic layer (Paragraph 32).
With respect to claim 4, Sabol teaches the substrate comprises a base metal (Fig. 15, 234 and Paragraph 50).  
With respect to claim 6, Sabol teaches that the metallic adhesive layer comprises a metal or metal alloy (Paragraph 67).  
With respect to claim 7, Sabol teaches that the metallic adhesive layer comprises NiCrAIY alloy (Paragraph 67).  
With respect to claim 8, Sabol teaches that the non-metallic thermal barrier layer comprises an inorganic oxide (Paragraph 24 and 50).
With respect to claim 9, Sabol teaches that the non-metallic thermal barrier layer comprises yttria-stabilised zirconia (YSZ) (Paragraph 24 and 50).
With respect to claim 17 and 18, Sabol teaches that the depositing a metallic adhesive layer, the depositing a non-metallic thermal barrier layer and the depositing a piezoelectric ceramic layer comprises thermal spraying (Paragraph 31, 71, 75).
With respect to claim 21, Sabol teaches a method of forming the multi-layered piezoelectric ceramic-containing structure according to any preceding claim 1, the method comprising: 
- providing a metal substrate (Fig. 15-17, 234 and Paragraph 83); 
- depositing a metallic adhesive layer (Paragraph 67) on a surface of the metal substrate; 
- depositing a non-metallic thermal barrier layer (Paragraph 50) on the metallic adhesive layer; 
- depositing a first electrode layer (Fig. 15-17, 232) on the non-metallic thermal barrier layer; 
- depositing a piezoelectric ceramic layer (Fig. 15-17, 230; Paragraph 32 and 84) on the first electrode layer; and 
- depositing a second electrode layer (Fig. 15-17, 236) on the piezoelectric ceramic layer.

With respect to claim 22, Sabol teaches that the depositing a metallic adhesive layer, the depositing a non-metallic thermal barrier layer and the depositing a piezoelectric ceramic layer comprises thermal spraying (Paragraph 31, 71, 75).
With respect to claim 25, Sabol teaches that the method further comprises heat treating the piezoelectric ceramic layer (Paragraph 32 and 72) at a pre-determined temperature prior to the depositing a second electrode layer.  
With respect to claim 26, Sabol teaches that the heat treating comprises heat treating the piezoelectric ceramic layer with a flame at the pre- determined temperature (Paragraph 72).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabol, in view of Yao et al (U.S. Pub #2016/0133826).
With respect to claim 3, Sabol does not teach that the piezoelectric ceramic layer is a sodium potassium niobate-based or bismuth sodium titanate-based layer.  
Yao teaches a piezoelectric ceramic layer of a sodium potassium niobate-based or bismuth sodium titanate-based layer (Paragraph 46).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the piezoelectric ceramic layer of Sabol as a sodium potassium niobate-based layer as taught by Yao in order to achieve the predictable result of a lead free layer. 
With respect to claim 5, Sabol does not teach that the substrate is steel.  Yao teaches the use of a steel substrate for a piezoelectric layer (Paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a steel substrate as the substrate of Sabol as taught by Yao in order to allow a plasma spraying method of the piezoelectric material (Paragraph 62-65).
With respect to claim 10, Sabol does not teach that the piezoelectric ceramic layer has a thickness of ≥20 um.  
Yao teaches a piezoelectric ceramic layer having a thickness of ≥20 um (Paragraph 53).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the piezoelectric ceramic layer of Sabol to have a thickness of ≥20 um as taught by Yao in order to achieve the predictable result of configuring the structure as a piezoelectric sensor (Paragraph 59). 
With respect to claim 15, Sabol does not teach that each of the first electrode layer and the second electrode layer has a thickness of ≥2 um.
Yao teaches that each of the first electrode layer and the second electrode layer has a thickness of ≥2 um (Paragraph 44).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the electrodes of Sabol to have a thickness of ≥2 um as taught by Yao in order to achieve the predictable result of configuring the structure as a piezoelectric sensor (Paragraph 59). 

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826